          Case 2:20-cv-00169-SPL Document 1 Filed 01/22/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     LORI L. PRICE
 3   Assistant U.S. Attorney
     Arizona State Bar No. 025698
 4   Financial Litigation Unit
     405 W. Congress Street, #4900
 5   Tucson, Arizona 85701-5041
     Telephone: (520)620-7300
 6   Michael.ambri@usdoj.gov
     Attorney for Plaintiff
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF ARIZONA
10
      United States of America,
11
                     Plaintiff,                                    COMPLAINT
12
              v.                                                (DEBT OWED TO
13                                                            THE UNITED STATES)
      Miguel Angel Contreras,
14                   Defendant.
15
16           Plaintiff, United States of America, alleges:
17           A.     Jurisdiction
18           1.     Because the United States is a party, the District Court has jurisdiction
19   pursuant to 28 U.S.C. § 1345.
20           B.     Venue
21           2.     Venue properly lies in this District Court pursuant to 28 U.S.C. §
22   1391(b)(1) because the Defendant Miguel Angel Contreras is a resident of Maricopa
23   County, Arizona.
24           3.     Additionally, the event giving rise to the claim occurred in the District of
25   Arizona as the Defendant was fined for failing to declare a controlled substance that he
26   was bringing into the District of Arizona from Mexico. 28 U.S.C. § 1391(b)(2).
27   //
28   //
        Case 2:20-cv-00169-SPL Document 1 Filed 01/22/20 Page 2 of 3




 1          C.     Factual Background
 2          4.     On March 20, 2015, as the Defendant was entering the United States from
 3   Mexico through the DeConcini Port of Entry in Nogales, Arizona, officers from the
 4   United States Customs and Border Protection (“CBP”) discovered the Defendant
 5   possessed undeclared controlled substances.
 6          5.     A person who fails to declare a controlled substance at customs inspection
 7   shall be liable for a penalty as administratively determined by the United States. 19
 8   U.S.C. § 1497.
 9          6.     On March 21, 2015, pursuant to 19 U.S.C. § 1497, CBP assessed a civil
10   penalty of $72,225.00 against the Defendant for failing to declare the marijuana he
11   possessed.
12          7.     Additional packages of marijuana were discovered in a reinspection of the
13   Defendant’s vehicle on March 21, 2015. After that discovery on November 13, 2015,
14   CBP amended the civil penalty notice to include penalty for the additional packages. The
15   penalty was reassessed at $115,875.00.
16          8.     On January 13, 2016, the United States, through CBP, sent a letter via
17   certified mail to the Defendant. The letter again notified the Defendant of the
18   $115,875.00 penalty and it also informed him of his right to object to the penalty and
19   request mitigation of the penalty by submitting a petition within 60 days from the date of
20   the notice. No petition for mitigation was filed by the Defendant within the deadline or
21   thereafter.
22          9.     The United States, through CBP, issued three Notices of Debt and demands
23   for payment to Defendant. The notice and demands were dated February 13, 2016,
24   February 27, 2016, and March 12, 2016.
25          10.    On or about July 17, 2017 and October 2, 2018, the United States made
26   final demands for the amount of $115,875.00.
27          11.    To date, no payments have been made on this debt, and a balance remains
28   due and owing to the Plaintiff of $115,875.00.


                                                -2-
       Case 2:20-cv-00169-SPL Document 1 Filed 01/22/20 Page 3 of 3




 1           D.    Cause of Action
 2           12.   To date, the debt of $115,875.00 remains unpaid despite demand for
 3   payment.
 4           13.   The Federal Debt Collection Procedures Act (FDCPA), 28 U.S.C. § 3001,
 5   et seq., provides the procedures for collecting a debt.
 6           14.   “Debt” includes an amount owing to the United States on account of a fine.
 7   28 U.S.C. § 3002(3)(b).
 8           15.   The FDCPA provides that the Federal Rules of Civil Procedure shall apply.
 9   28 U.S.C. § 3003(f).
10           16.   Therefore, the United States files this Complaint pursuant to the Federal
11   Rules seeking a judgment against Defendant for the fine imposed pursuant to 19 U.S.C. §
12   1497.
13           E.     Prayer for Relief
14           The Plaintiff respectfully requests Judgment against the Defendant in the amount
15   of $115,875.00, plus costs and such further relief as the court deems just and reasonable.
16
17           DATED: January 22, 2020
18
19                                                  MICHAEL BAILEY
                                                    United States Attorney
20                                                  District of Arizona
21
                                                    s/ Lori L. Price
22                                                  LORI L. PRICE
                                                    Assistant U.S. Attorney
23
24
25
26
27
28


                                                 -3-
                                                                                                                                      Page 1 of 2
                         Case 2:20-cv-00169-SPL Document 1-1 Filed 01/22/20 Page 1 of 2

                                            UNITED STATES DISTRICT COURT
                                                DISTRICT OF ARIZONA


                                                  Civil Cover Sheet
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974.
 The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein
 neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in
 the District of Arizona.

     The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                                Complaint or Notice of Removal.

  Plaintiff                                                               Defendant
                United States of America                                            Miguel Angel Contreras
  (s):                                                                    (s):
  County of Residence: Maricopa                                          County of Residence: Maricopa
  County Where Claim For Relief Arose: Pima


  Plaintiff's Atty(s):                                                   Defendant's Atty(s):
  Lori L. Price , Assistant U.S. Attorney
  405 W. Congress St., Suite 4900
  Tucson, Arizona 857015041
  5206207300



 II. Basis of Jurisdiction:                 1. U.S. Government Plaintiff

 III. Citizenship of Principal Parties
 (Diversity Cases Only)
                            Plaintiff:- N/A
                          Defendant:- N/A

 IV. Origin :                               1. Original Proceeding

 V. Nature of Suit:                         890 Other Statutory Actions

 VI.Cause of Action:                        28 U.S.C. Section 3001, et seq. collection of debt owed to federal government

 VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand: 115000
                     Jury Demand: No

 VIII. This case is not related to another case.




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                               1/6/2020
                                                                                                                             Page 2 of 2
                      Case 2:20-cv-00169-SPL Document 1-1 Filed 01/22/20 Page 2 of 2
 Signature: Lori L. Price

        Date: 01/06/2020

 If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and
 change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

 Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                      1/6/2020
Case 2:20-cv-00169-SPL Document 1-2 Filed 01/22/20 Page 1 of 1
